UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 00-6340



STEPHEN TSE,

                                            Petitioner - Appellant,

          versus


J. E. GUNJA, Warden, United States Bureau of
Prisons; M. ALBRIGHT; PRESIDENT OF THE UNITED
STATES,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Deborah K. Chasanow, District Judge. (CA-
99-3639-DKC)


Submitted:     May 25, 2000                   Decided:   June 6, 2000


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen Tse, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stephen Tse appeals the district court’s orders denying relief

on his 28 U.S.C. § 2241 (1994) petition and denying his Motion for

Relief from Judgment. We have reviewed the record and the district

court’s opinion and orders and find no reversible error.    Accord-

ingly, we affirm on the reasoning of the district court.    See Tse

v. Gunja, No. CA-99-3639-DKC (D. Md. Dec. 21, 1999 & Jan. 11,

2000*).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
January 10, 2000, the district court’s records show that it was
entered on the docket sheet on January 11, 2000. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2